DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 24 Jun 2022, in which claim 12 is amended to change the scope and breadth of the claim and claim 13 is canceled, and the specification is amended.

This application is the national stage entry of PCT/EP2019/051961, filed 28 Jan 2019; and claims benefit of foreign priority document EP 18154064.2, filed 30 Jan 2018; this foreign priority document is in English.

Claims 1-12 and 14-20 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 24 Jun 2022, with respect that the specification is objected to for containing browser-executable code and for minor informalities has been fully considered and is persuasive, as the amended specification does not contain browser-executable code or the indicated minor informalities.  
This objection has been withdrawn. 

Applicant’s Amendment, filed 24 Jun 2022, with respect that claim 13 is objected to as dependent on a rejected claim has been fully considered and is persuasive, as claim 13 is canceled.  
This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 24 Jun 2022, with respect that claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020) has been fully considered and is persuasive, as amended claim 12 incorporates the limitations of claim 13 which Szwergold et al. is not seen to disclose or teach. See MPEP 2111 citing In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) providing "The broadest reasonable interpretation does not mean the broadest possible interpretation." In this case the enzyme assay system taught by Szwergold et al. would not have been reasonably interpreted as possessing or suggesting the structural features of being "configured for intravitreal injection into the subject" as interpreted by those skilled in the pertinent medical or therapeutic arts.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 24 Jun 2022, with respect that claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020) in view of Delpierre et al. (Diabetes, 2000, 49, p1627-1634, provided by Applicant in IDS filed 20 Aug 2020) has been fully considered and is persuasive, as amended claim 12 incorporates the limitations of claim 13 which Szwergold et al. is not seen to disclose or teach and combined the teachings with Delpierre et al. do not make obvious the structural features of being "configured for intravitreal injection into the subject".
This rejection has been withdrawn. 

Applicant’s Amendment, filed 24 Jun 2022, with respect that claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020) in view of Delpierre et al. (Diabetes, 2000, 49, p1627-1634, provided by Applicant in IDS filed 20 Aug 2020) as applied to claims 12 and 14-15, and further in view of Li et al. (Appl. Biochem. Biotechnol., 2007, 142, p104-124, of record) has been fully considered and is persuasive, as amended claim 12 incorporates the limitations of claim 13 which Szwergold et al. is not seen to disclose or teach and combined the teachings with Delpierre et al. and Li et al. do not make obvious the structural features of being "configured for intravitreal injection into the subject".
This rejection has been withdrawn. 

The state of the art before the time the invention was filed is taught by Dunmore et al. (Diabetes, 2018, 67, p131-136, of record) as detailed in the Office Action mailed 06 Jun 2022. 
The claimed invention would not have been obvious for the reasons detailed in the Office Action mailed 06 Jun 2022. Further, by similar reasoning it would not have been obvious to modify the teachings of the closest prior art Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020) to arrive at the claimed invention because the prior art does not provide guidance for selecting the particular form of the claimed invention and therefore does not provide a reasonable expectation of success to modify the teachings of Szwergold et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 and 14-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623